UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6971


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

MICHAEL ANTHONY TAYLOR,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:08-hc-02009-BR)


Submitted:   March 31, 2016                 Decided:   April 8, 2016


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Joseph Bart
Gilbert, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Jennifer D. Dannels, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Anthony Taylor appeals from the district court’s

order revoking his conditional release and remanding him to the

custody of the Attorney General pursuant to 18 U.S.C. § 4246

(2012).        On appeal, Taylor contends that the court erred in

finding that he violated the terms of his conditional release

due to an arrest for driving under the influence when he was not

adjudicated guilty of that offense.                  He also maintains that the

court should not have revoked his conditional release after he

mailed threatening letters.                Finally, Taylor alleges that his

original civil commitment was improper because his due process

rights were violated during the original criminal investigation.

Finding no error, we affirm.

     When,      as   here,   a    district      court   is    asked    to   revoke    an

individual’s conditional release granted pursuant to 18 U.S.C.

§ 4246(e), it must hold a hearing to

     determine whether the [individual in question] should
     be remanded to a suitable facility on the ground that,
     in light of his failure to comply with the prescribed
     regimen of medical, psychiatric, or psychological care
     or treatment, his continued release would create a
     substantial risk of bodily injury to another person or
     serious damage to property of another.

18 U.S.C. § 4246(f).             Accordingly, a district court may revoke

conditional      release     upon    two     findings:       “that    the   individual

failed    to    comply     with     his    treatment     regimen      and   that     his

continued      release   would      create      a   substantial      risk   of   bodily

                                            2
injury to another.”         United States v. Mitchell, 709 F.3d 436,

443 (5th Cir. 2013).

      Generally, a district court’s findings of fact under 18

U.S.C.   § 4246(f),       including    an   individual’s      risk    to     other

persons or property, are reviewed for clear error.                   See United

States v. Woods, 995 F.2d 894, 895-96 (9th Cir. 1993); United

States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992) (indicating

similar standard in review of denial of unconditional release).

Although the district court’s explanation of its reasoning was

brief, we conclude that Taylor’s admission that he wrote and

mailed   threatening      letters,     in   addition     to   the    information

submitted   with    the   Government’s      revocation    motion,    adequately

supported the conclusion that Taylor’s continued release posed a

substantial risk to other persons or property.                  See Mitchell,
709 F.3d at 443 (considering probation officer’s report attached

to   government’s    motion   for     revocation   of    conditional       release

when determining whether district court’s factual findings were

clearly erroneous).         Taylor’s mental health records indicated

that he had a history of violence, and had a previous arrest for

being “under the influence of a controlled substance.”

      Taylor’s significant threat to others was clearly exhibited

by his willingness to engage in noncompliant behavior, such as

consuming alcohol, and mailing threatening letters to various

individuals and law enforcement.            See United States v. Sahhar,

                                        3
917 F.2d 1197,     1207    (9th     Cir.     1990)        (“[A]     finding      of

‘substantial       risk’    under   section        4246    may     be     based    on   any

activity that evinces a genuine possibility of future harm to

persons or property.”); see also United States v. Williams, 299
F.3d 673, 677-78 (8th Cir. 2002) (finding of substantial risk

supported by evidence of delusions and refusal to participate in

mental health assessment); United States v. Ecker, 30 F.3d 966,

970 (8th Cir. 1994) (finding actual violent conduct, threatening

letters, history of drug abuse, weapons possession, and failure

to    take     prescribed    medication        supported     finding       of     probable

dangerousness).

       Although Taylor claims on appeal for the first time that

there was insufficient evidence of his use of alcohol because he

was     arrested,     but    not    convicted,        for     driving        under      the

influence, this claim fails.               There was sufficient evidence to

conclude that Taylor had used alcohol without a conviction for

driving under the influence.               Thus, there is no clear error in

the court’s finding of a violation of a release condition.

       Finally, Taylor contends that his original commitment order

was invalid because it resulted from an arrest and indictment

based     on     an   affidavit      containing           false     information         and

misrepresentation of the law.              Taylor did not raise these issues

at the revocation hearing.                Further, he had an opportunity to

challenge the initial commitment on a direct appeal.                         Therefore,

                                           4
these issues are not before us on this appeal from revocation of

conditional release.

     We therefore conclude that there was no reversible error in

the revocation of Taylor’s conditional release and affirm the

district court’s order.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5